       Case 3:20-cv-05528-LC-HTC Document 16 Filed 07/17/20 Page 1 of 2



                                                                               Page 1 of 2

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MICHAEL JOSEPH NILIO.,
    Plaintiff,

vs.                                              Case No: 3:20cv5528/LAC/HTC

MARK INCH, et al.,
     Defendants.
____________________________/

                                      ORDER
       This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated July 9, 2020 (ECF No. 13).                  Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I

have made a de novo determination of the timely filed objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation (ECF No. 13) is

              adopted and incorporated by reference in this order.

       2.     This case is dismissed without prejudice under 28 U.S.C. §§

              1915(e)(2) and 1915A.
Case No: 3:20cv5528/LAC/HTC
       Case 3:20-cv-05528-LC-HTC Document 16 Filed 07/17/20 Page 2 of 2



                                                                     Page 2 of 2

       3.     The clerk of court is directed to close the file.

       DONE AND ORDERED this 17th day of July, 2020.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:20cv5528/LAC/HTC
